Title: To Benjamin Franklin from James Hutton, 4 January 1778
From: Hutton, James
To: Franklin, Benjamin


My dear Old Friend
Jan. 4. 1778.
Here is a Letter for Mr. Nathanael Seidel in Bethlehem, whom you know. You will be so kind as to read it, and if you do not dislike it, you will send it. Only I think your Packet should have lead about it, to be sunk in case of attack. Always.
I calld to see you before I went, but no body was stirring. I calld at Mr. Grants and was sorry to find He was not well. He was however better to day than yesterday. I could not see him. I saw Du Pont, who has really a bad Cough that allarms me. I am Your most obliged humble Servant
J.H.
 
Addressed: A Monsieur / Monsieur Franklin / Maison de Mr Rey de / Chaumont / Passy.
Notation: Hutton Jan. 4. 78
